Exhibit 10.3
EMPLOYMENT AGREEMENT
Amended and Restated as of November 11, 2008
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) dated as of November 11, 2008
(the “Effective Date”) by and between K-TRON INTERNATIONAL, INC., a New Jersey
corporation (“K-Tron”), and LUKAS GUENTHARDT (the “Employee”).
     K-Tron and the Employee are parties to an Employment Agreement dated as of
October 25, 1996 (the “Existing Agreement”), which provides for the Employee’s
employment by K-Tron or another member of the K-Tron Group (K-Tron and its
subsidiaries as they may exist from time to time are collectively referred to
herein as the “K-Tron Group” and each is sometimes individually referred to
herein as a “member” of the K-Tron Group), upon the terms and conditions therein
set forth.
     K-Tron and the Employee desire to amend the Existing Agreement in various
respects, including to comply with section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).
     NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
agree that the Existing Agreement is amended and restated as follows:
     1. Employment. K-Tron agrees that either K-Tron or another member of the
K-Tron Group will employ the Employee, and the Employee hereby accepts such
employment and agrees to perform his duties and responsibilities hereunder, in
accordance with the terms, conditions and other provisions hereinafter set
forth.
          1.1 Employment Term. The employment term under the Existing Agreement
commenced on October 25, 1996. The “Employment Term” under this Agreement
commences on the Effective Date and shall continue until terminated in
accordance with Section 8 hereof.
          1.2 Duties and Responsibilities. During the Employment Term, the
Employee shall be employed by K-Tron or another member of the K-Tron Group, as
determined by K-Tron, and he shall perform all duties and accept all
responsibilities incidental to any position in which he shall be so employed or
as may be assigned to him by the Board of Directors of K-Tron (the “K-Tron
Board”) or its chief executive officer and shall cooperate fully with the K-Tron
Board and K-Tron’s chief executive officer. If the Employee is employed by
another member of the K-Tron Group, the foregoing reference to the K-Tron Board
and to K-Tron’s chief executive officer shall also be deemed to include the
board of directors and chief executive officer of such other member.
          1.3 Extent of Service. During the Employment Term, the Employee shall
use his reasonable best efforts in the business of the member of the K-Tron
Group by which he is employed, and he shall devote substantially his full time,
attention and energy to the business of the member of the K-Tron Group by which
he is employed and to the performance of his services and the discharge of his
duties and responsibilities hereunder. Except as provided in Section 5 hereof,
the foregoing shall not be construed as preventing the Employee from making

 



--------------------------------------------------------------------------------



 



investments in other businesses or enterprises or from being engaged in civic or
charitable affairs, provided that the Employee agrees not to become engaged in
any other activity which may interfere with his ability to discharge his duties
and responsibilities hereunder to K-Tron or another member of the K-Tron Group.
The Employee further agrees not to work on either a part time or independent
contractual basis for any other business or enterprise during the Employment
Term without the prior written approval of the K-Tron Board.
          1.4 Compensation and Benefits.
               (a) For all the services rendered during the Employment Term by
the Employee hereunder as an employee of a member of the K-Tron Group, such
member of the K-Tron Group by which he is employed shall pay the Employee a base
salary (“Base Salary”) at an annual rate not less than the rate in effect on the
Effective Date, which shall be payable in installments at such times as such
member of the K-Tron Group customarily pays its other senior level executives
(but in no event less often than monthly). Such Base Salary may be increased
from time to time during the Employment Term in the sole discretion of the
K-Tron Board or any duly authorized committee thereof, and any such increased
salary shall thereafter be the Employee’s new Base Salary for all purposes of
this Agreement. Notwithstanding the foregoing, either the K-Tron Board or
K-Tron’s chief executive officer, or the board of directors or chief executive
officer of any other member of the K-Tron Group employing the Employee, shall
have the right at any time or times to reduce the Employee’s Base Salary if such
reduction is generally being made for other officers of K-Tron or of other
members of the K-Tron Group holding comparable positions. The Employee shall
also be entitled to receive bonus payments in the sole discretion of the K-Tron
Board or any duly authorized committee thereof.
               (b) In addition to such annual salary and bonus payments (if
any), the Employee shall be entitled to a car allowance (“Car Allowance”) of not
less than $12,000 annually, which shall be earned in bi-weekly installments. The
Employee shall also be entitled to annual paid vacation of five weeks per year,
and he shall also be entitled to participate in such employee benefit plans of
K-Tron as may exist from time to time on the same basis as other senior level
executives of K-Tron.
     2. Reimbursement of Expenses. The member of the K-Tron Group employing the
Employee shall reimburse the Employee for all ordinary and necessary
out-of-pocket business expenses incurred by him in connection with the discharge
of his duties and responsibilities hereunder during the Employment Term in
accordance with such company’s expense approval procedures then in effect and
upon presentation to such company by the Employee of an itemized account and
written proof of such expenses.
     3. Developments. The Employee shall disclose fully, promptly and in writing
to K-Tron or to any other member of the K-Tron Group by which he is employed any
and all inventions, discoveries, improvements, modifications and the like,
whether patentable or not, which he conceives, makes or develops, solely or
jointly with others, while employed by K-Tron or another member of the K-Tron
Group and which (a) relate to the business, work or activities of any member of
the K-Tron Group or (b) result from or are suggested by the carrying out of his
duties hereunder, or from or by any information which he may receive while
employed by K-Tron or another member of the K-Tron Group. The Employee hereby
assigns, transfers and

2



--------------------------------------------------------------------------------



 



conveys to K-Tron or its designee all of his right, title and interest in and to
any and all such inventions, discoveries, improvements, modifications and the
like and agrees to take all such actions as may be requested by K-Tron at any
time with respect to any such invention, discovery, improvement, modification or
the like to confirm or evidence such assignment, transfer and conveyance.
Furthermore, at any time and from time to time, upon the request of K-Tron, the
Employee shall execute and deliver to K-Tron, or to another member of the K-Tron
Group designated by K-Tron, any and all instruments, documents and papers, give
evidence and do any and all other acts which, in the opinion of counsel for
K-Tron, are or may be necessary or desirable to document such assignment,
transfer and conveyance or to enable K-Tron or such other member of the K-Tron
Group to file and prosecute applications for and to acquire, maintain and
enforce any and all patents, trademark registrations or copyrights under United
States or foreign law with respect to any such inventions, discoveries,
improvements, modifications or the like or to obtain any extension, validation,
reissue, continuance or renewal of any such patent, trademark or copyright.
K-Tron or such other member of the K-Tron Group shall be responsible for the
preparation of any such instruments, documents and papers and for the
prosecution of any such proceedings and shall reimburse the Employee for all
reasonable expenses incurred by him in compliance with the provisions of this
Section 3.
     4. Confidential Information. The Employee acknowledges that, by reason of
his employment by K-Tron or another member of the K-Tron Group, he will have
access to confidential information of the K-Tron Group, including, without
limitation, information and knowledge pertaining to business strategies,
financial performance, products, inventions, discoveries, improvements,
innovations, designs, ideas, trade secrets, proprietary information,
manufacturing, packaging, advertising, distribution and sales methods, customer
and client lists and relationships between members of the K-Tron Group and
dealers, distributors, sales representatives, wholesalers, customers, clients,
suppliers and others who have business dealings with such members (“Confidential
Information”). The Employee acknowledges that such Confidential Information is a
valuable and unique asset of K-Tron and the other members of the K-Tron Group
and covenants that, both during and after the Employment Term, he will not
disclose any such Confidential Information to any person (except as his duties
as an employee of K-Tron or another member of the K-Tron Group may require)
without the prior written authorization of the K-Tron Board. The obligation of
confidentiality imposed by this Section 4 shall not apply to information which
appears in issued patents or printed publications, which otherwise becomes
generally known in the industry through no act of the Employee in breach of this
Agreement or which is required to be disclosed by court order or applicable law.
     5. Non-Competition. During (a) the Employment Term and (b) for one year
thereafter only in the event that such Employment Term is terminated under any
of Section 8.1 (Voluntary Resignation), 8.2 (Partial or Total Disability) or 8.4
(Cause) hereof, the Employee shall not, unless acting as an employee pursuant
hereto or with the prior written consent of the K-Tron Board, directly or
indirectly, own, manage, operate, finance, join, control or participate in the
ownership, management, operation, financing or control of, or be connected as an
officer, director, employee, partner, principal, agent, representative,
consultant or otherwise with, or use or permit his name to be used in connection
with, any business or enterprise engaged in the business of designing,
engineering, manufacturing, marketing, selling or distributing feeding,
pneumatic conveying or size reduction equipment, or in any other business then
engaged in by K-Tron or any other member of the K-Tron Group, within (x) any
state of the United States or

3



--------------------------------------------------------------------------------



 



the District of Columbia or (y) any other country in which K-Tron or any other
member of the K-Tron Group has engaged in any such business within the prior
year or is about to engage in any such business; provided, however, that
notwithstanding the foregoing, this provision shall not be construed to prohibit
the passive ownership by the Employee of not more than 1% of the equity of any
entity which is engaged in any of the foregoing businesses having a class of
securities registered pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). In the event that the provisions of this Section 5
should ever be adjudicated to exceed the time, geographic, product or other
limitations permitted by applicable law in any jurisdiction, then such
provisions shall be deemed reformed in such jurisdiction to the maximum time,
geographic, product or other limitations permitted by applicable law.
     6. No Solicitation. During (a) the Employment Term and (b) for one year
thereafter only in the event that such Employment Term is terminated under any
of Section 8.1 (Voluntary Resignation), 8.2 (Partial or Total Disability) or 8.4
(Cause) hereof, the Employee shall not, unless acting as an employee pursuant
hereto or with the prior written consent of the K-Tron Board, (x) call on or
solicit, either directly or indirectly, any person, firm, corporation or other
entity who or which is, or within two years prior thereto had been, a customer
of any member of the K-Tron Group, with respect to any matters involving the
designing, engineering, manufacturing, marketing, selling or distributing of
feeding, pneumatic conveying or size reduction equipment or involving any other
business then engaged in by any member of the K-Tron Group, or (y) knowingly
solicit for employment any person who is an employee of any member of the K-Tron
Group (or who was such an employee within six months prior to any such
termination).
     7. Equitable Relief.
          7.1 The Employee acknowledges that the restrictions contained in
Sections 3, 4, 5 and 6 hereof are, in view of the nature of the business of
K-Tron and the other members of the K-Tron Group, reasonable and necessary to
protect the legitimate interests of the K-Tron Group, that K-Tron would not have
entered into this Agreement in the absence of such restrictions, that the
business of the K-Tron Group is international in scope and that any violation of
any provision of those Sections could result in irreparable injury to K-Tron and
the other members of the K-Tron Group.
          7.2 The Employee agrees that in the event of any violation of the
restrictions referred to in Section 7.1 above, K-Tron and any other member of
the K-Tron Group shall be entitled to preliminary and permanent injunctive
relief, without the necessity of posting a bond or proving actual damages, and
to an equitable accounting of all earnings, profits and other benefits arising
from any such violation, which rights shall be cumulative and in addition to any
other rights or remedies to which K-Tron or any other member of the K-Tron Group
may be entitled.
          7.3 The Employee irrevocably and unconditionally agrees that in the
event of any violation of the restrictions referred to in Section 7.1 above, an
action may be commenced for preliminary and permanent injunctive relief and
other equitable relief in any federal or state court of competent jurisdiction
sitting in Gloucester or Camden County, New Jersey or in any other court of
competent jurisdiction. The Employee hereby waives, to the fullest extent
permitted by law, any objection that he may now or hereafter have to such
jurisdiction or to the

4



--------------------------------------------------------------------------------



 



laying of the venue of any such suit, action or proceeding brought in such a
court and any claim that such suit, action or proceeding has been brought in an
inconvenient forum. The Employee agrees that effective service of process may be
made upon him by mail under the notice provisions contained in Section 13 hereof
and that all pleadings, notices and other papers may be served upon him in the
same manner.
          7.4 The non-competition and non-solicitation provisions of Sections 5
and 6 above shall be extended by any time period during which the Employee is in
violation of any such provisions.
          7.5 The Employee may provide, and any member of the K-Tron Group may
similarly provide, a copy of Sections 3, 4, 5 and 6 of this Agreement to any
business or enterprise (a) which the Employee may directly or indirectly own,
manage, operate, finance, join, control or participate in the ownership,
management, operation, financing or control of, or (b) with which he may be
connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise, or in connection with which he may use
or permit his name to be used; provided, however, that this provision shall not
apply in respect of Sections 5 and 6 of this Agreement after expiration of the
time periods set forth therein.
          7.6 The Employee represents and acknowledges that (a) he has been
advised by K-Tron to consult his own legal counsel in respect of this Agreement
and (b) he has had full opportunity to do so.
     8. Termination.
          8.1 Voluntary Resignation. The Employee may terminate the Employment
Term effective upon not less than 90 days prior written notice to K-Tron. Should
the Employee elect to terminate the Employment Term on this basis, neither
K-Tron nor any other member of the K-Tron Group shall have any liability or
obligation to the Employee hereunder after the date on which the Employment Term
ends except for any earned but unpaid Base Salary and Car Allowance, unpaid
bonus previously awarded by the K-Tron Board or any duly authorized committee
thereof (an “Unpaid Awarded Bonus”), and any benefits or payments (excluding any
other severance benefits or payments) payable to the Employee under any
applicable formal policy or plan of any member of the K-Tron Group which covers
the Employee at the time of his termination. For purposes of this Agreement, a
termination of the Employment Term for Good Reason under Section 8.6 below shall
not constitute a termination under this Section 8.1.
          8.2 Partial or Total Disability. If in the good faith judgment of the
K-Tron Board, based upon the advice of two disinterested physicians, the
Employee is unable to perform his duties and responsibilities hereunder by
reason of illness, injury or incapacity for six consecutive months, or for six
months during any 12-month period, during which time K-Tron or the member of the
K-Tron Group actually employing the Employee at the time of his disability shall
continue to compensate the Employee hereunder (with such compensation to be
reduced by the amount of any payments due the Employee for this time period
under any applicable disability benefit programs, including Social Security
disability, worker’s compensation and disability retirement benefits), the
Employment Term may be terminated by K-Tron. In the event the Employee is
terminated for disability, neither K-Tron nor any other member of the K-

5



--------------------------------------------------------------------------------



 



Tron Group shall have any further liability or obligation to the Employee except
for any earned but unpaid Base Salary and Car Allowance, Unpaid Awarded Bonus,
and any benefits or payments (excluding any other severance benefits or
payments) payable to the Employee under any applicable formal policy or plan of
any member of the K-Tron Group which covered the Employee at the termination
date of the Employment Term. The Employee agrees, in the event of any dispute
under this Section 8.2 and if requested by K-Tron, to submit to a physical
examination by one or more licensed physicians selected by K-Tron, the cost of
such examinations to be paid by K-Tron.
          8.3 Death. In the event that the Employee dies during the Employment
Term, the member of the K-Tron Group actually employing the Employee at the time
of his death shall pay to his executors, administrators or personal
representatives, as appropriate, an amount equal to his then-annual Base Salary
which he would otherwise have earned for the month in which he dies and for
three months thereafter. Payment of such amount shall be made in a lump sum
within 30 days after the Employee’s death. Thereafter, neither K-Tron nor any
other member of the K-Tron Group shall have any further liability or obligation
hereunder to the Employee’s executors, administrators, personal representatives,
heirs, assigns or any other person claiming under or through him, except for any
earned but unpaid Base Salary and Car Allowance, Unpaid Awarded Bonus, and any
benefits or payments (excluding any other severance benefits or payments)
payable to the Employee under any applicable formal policy or plan of any member
of the K-Tron Group which covered the Employee at the time of his death.
          8.4 For Cause. The Employment Term may be terminated at any time by
K-Tron, by action taken in good faith by the K-Tron Board, for “Cause.” For
purposes of this Agreement, “Cause” shall mean the failure of the Employee to
observe or perform (other than by reason of illness, injury or incapacity) any
of the material terms or provisions of this Agreement provided that the Employee
has been given written notice of such failure and such failure has continued for
30 days thereafter, dishonesty, disloyalty, willful misconduct, conviction of a
felony or other crime involving moral turpitude, misappropriation of funds,
habitual insobriety, substance abuse, similar like cause, any action on the part
of the Employee involving willful and deliberate malfeasance or gross negligence
in the performance of his duties and responsibilities hereunder, any other
action on the part of the Employee that is damaging or detrimental in a
significant way to any member of the K-Tron Group or any willful violation by
the Employee of a written directive from the K-Tron Board or K-Tron’s chief
executive officer. Should the Employment Term terminate pursuant to this
Section 8.4, neither K-Tron nor any other member of the K-Tron Group shall have
any liability or obligation to the Employee after the date on which the
Employment Term ends except for any earned but unpaid Base Salary and Car
Allowance, Unpaid Awarded Bonus, and any benefits or payments (excluding any
severance benefits or payments) payable to the Employee under any applicable
formal policy or plan of any member of the K-Tron Group which covered the
Employee at the termination date of the Employment Term.
          8.5 Without Cause.
               (a) K-Tron, by action of the K-Tron Board, may terminate the
Employee’s employment and the Employment Term at any time without Cause upon
30 days written notice to the Employee.

6



--------------------------------------------------------------------------------



 



               (b) Upon termination by K-Tron without Cause, if the Employee
executes and does not revoke a written Release (as defined below), the Employee
shall be entitled to receive a lump sum payment equal to 100% of the Employee’s
then-annual Base Salary and Car Allowance. The lump sum payment shall be made
within 30 days after the effective date of the Employee’s termination of
employment. Upon payment, neither K-Tron nor any other member of the K-Tron
Group shall have any further liability or obligation to the Employee hereunder
after the date of termination of the Employment Term except for any earned but
unpaid Base Salary and Car Allowance, Unpaid Awarded Bonus, and any benefits or
payments (excluding any other severance benefits or payments) payable to the
Employee under any applicable formal policy or plan of any member of the K-Tron
Group which covered the Employee at the termination date of the Employment Term.
               (c) In order to receive the payment under subsection (b) above,
the Employee must execute and not revoke a release, in a form acceptable to
K-Tron, of any and all claims against the K-Tron Group and all related parties
with respect to all matters arising out of the Employee’s employment by any
member of the K-Tron Group and the termination thereof (other than claims for
any entitlements under the terms of this Agreement or under any plans or
programs of any member of the K-Tron Group under which the Employee has accrued
and is due a benefit) (the “Release”).
          8.6 Good Reason.
               (a) The Employee may initiate a termination of the Employee’s
employment and the Employment Term by resigning for Good Reason (as defined
below) in accordance with this Section 8.6. Upon resignation by the Employee for
Good Reason, if the Employee executes and does not revoke a written Release, the
Employee shall be entitled to receive a lump sum payment equal to 100% of the
Employee’s then-annual Base Salary and Car Allowance. The lump sum payment shall
be made within 30 days after the effective date of the Employee’s termination of
employment. Upon payment, neither K-Tron nor any other member of the K-Tron
Group shall have any further liability or obligation to the Employee hereunder
after the date of termination of the Employment Term except for any earned but
unpaid Base Salary and Car Allowance, Unpaid Awarded Bonus, and any benefits or
payments (excluding any other severance benefits or payments) payable to the
Employee under any applicable formal policy or plan of any member of the K-Tron
Group which covered the Employee at the termination date of the Employment Term.
               (b) For purposes of this Agreement, before a Change of Control
(as defined below), “Good Reason” means any action or inaction that constitutes
a material breach of this Agreement by K-Tron or any other member of the K-Tron
Group actually employing the Employee at the time, including the failure of
K-Tron or any other such member of the K-Tron Group to obtain from its
successors the express assumption and agreement required under Section 15.3
hereof. For purposes of this Agreement, on and after a Change of Control, “Good
Reason” means:
                    (i) A material diminution in the Employee’s Base Salary;

7



--------------------------------------------------------------------------------



 



                    (ii) A material change in the geographic location at which
the Employee must perform services (which, for purposes of this Agreement, means
relocation of the Employee’s principal location of work to any location that is
in excess of 50 miles from the location immediately prior to such relocation);
                    (iii) A material diminution in the Employee’s authority,
duties or responsibilities; or
                    (iv) Any action or inaction that constitutes a material
breach of this Agreement by K-Tron or any other member of the K-Tron Group
actually employing the Employee at the time, including the failure of K-Tron or
any other such member of the K-Tron Group to obtain from its successors the
express assumption and agreement required under Section 15.3 hereof.
In order for the Employee to terminate employment for Good Reason, the Employee
must provide written notice to K-Tron (or any successor thereto) specifying the
event that constitutes Good Reason within 90 days of the initial occurrence of
such event. K-Tron (or any successor thereto) shall have 30 days following the
receipt of such notice in which to remedy such event. If K-Tron (or any
successor thereto) does not remedy such event within such 30-day cure period,
the Employee’s employment must terminate within 60 days after the end of the
30-day cure period in order for the termination to be on account of Good Reason.
               (c) For purposes of this Agreement, a “Change of Control” shall
be deemed to have occurred if:
                    (i) a liquidation or dissolution of K-Tron or the sale
(excluding transfers to subsidiaries) of all or a substantial majority of the
assets of K-Tron or the K-Tron Group occurs;
                    (ii) as a result of a tender offer, exchange offer, stock
purchase (excluding a redemption approved by the K-Tron Board which is not in
connection with any of the other events mentioned in this clause (ii)), other
stock acquisition, merger, consolidation, recapitalization, reverse stock split,
sale or transfer of assets or other transaction, any person or group (as such
terms are used in and under Section 13(d) of the Exchange Act) other than the
Employee or a group which includes the Employee becomes the beneficial owner (as
defined in Rule 13-d under the Exchange Act), directly or indirectly, of
securities of K-Tron representing more than 15% of the common stock of K-Tron or
the combined voting power of K-Tron’s then outstanding securities; or
                    (iii) during any period of two consecutive years,
individuals who, at the beginning of such period, constitute the K-Tron Board
cease for any reason to constitute at least a majority thereof, unless the
election, or the nomination for election by K-Tron’s shareholders, of at least
two-thirds of the directors who were not directors at the beginning of such
period was approved by a vote of at least two-thirds of the directors then still
in office who were either directors at the beginning of the period or who, in
connection with their election or nomination, received the foregoing two-thirds
approval.

8



--------------------------------------------------------------------------------



 



          8.7 Payment in Lieu of Health Coverage. Notwithstanding any other
provision of this Agreement, in the event of the termination of the Employment
Term by K-Tron without Cause under Section 8.5 hereof or by the Employee for
Good Reason under Section 8.6 hereof, if the Employee executes and does not
revoke a written Release, K-Tron shall pay the Employee a lump sum cash payment
equal to the cost that would be incurred by the Employee to continue medical and
other health care benefits for the period following the effective date of the
Employee’s termination of employment through the first anniversary of the
effective date of the Employee’s termination of employment, less the cost paid
by active K-Tron employees for comparable coverage. The lump sum payment shall
be paid within 30 days after the effective date of the Employee’s date of
termination of employment. The cost of medical and other health care benefits
shall be calculated pursuant to the cost sharing arrangement relating to medical
and other health care benefits in effect between K-Tron and the Employee
immediately before the effective date of the Employee’s termination of
employment. K-Tron shall also pay to the Employee an amount equal to the
estimated federal, state and local income and FICA taxes on the amount paid to
the Employee under this Section 8.7, on the same payment date as the lump sum
payment described above.
     9. Survival. Notwithstanding the termination of the Employment Term for any
reason whatsoever, the obligations of the Employee under Sections 3, 4, 5 and 6
hereof shall survive and remain in full force and effect for the periods therein
provided, and the provisions for equitable relief found in Section 7 hereof
shall continue in force.
     10. Mitigation. The Employee shall not be required to mitigate the amount
of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, and there shall be no offset against amounts due the
Employee under this Agreement on account of any remuneration attributable to any
subsequent or other employment that the Employee may have or obtain.
     11. Arbitration; Expenses. In the event of any dispute under the provisions
of this Agreement other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in the City of
Philadelphia, Pennsylvania in accordance with National Rules for the Resolution
of Employee Disputes then in effect of the American Arbitration Association (the
“AAA”) (or, if no such rules be in effect, then under the regular rules of the
AAA), before a panel of three arbitrators, the first of whom shall be selected
by K-Tron, the second of whom shall be selected by the Employee, and the third
of whom shall be selected by the other two arbitrators. Any award entered by the
arbitrators shall be final, binding and nonappealable (except as provided by
applicable statutory law), and judgment may be entered thereon by either party
in accordance with applicable law in any court of competent jurisdiction. This
arbitration provision shall be specifically enforceable. The arbitrators shall
have no authority to modify any provision of this Agreement or to award a remedy
for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement. If the Employee prevails on any
material issue which is the subject of such arbitration or lawsuit, K-Tron shall
be responsible for all of the fees of the AAA and the arbitrators and any
expenses relating to the conduct of the arbitration (including K-Tron’s and the
Employee’s reasonable attorneys’ fees and expenses). Otherwise, each party shall
be responsible for its or his own expenses relating to the

9



--------------------------------------------------------------------------------



 



conduct of the arbitration (including reasonable attorneys’ fees and expenses)
and shall share the fees of the AAA and the arbitrators.
     12. Withholding. K-Tron or the member of the K-Tron Group employing the
Employee may withhold from any payments under this Agreement all federal, state
and local taxes as K-Tron or such member is required to withhold pursuant to any
law or governmental rule or regulation. Except as otherwise specifically
provided herein, the Employee shall bear all expense of and be solely
responsible for, all federal, state and local taxes due with respect to any
payment received under this Agreement.
     13. Notices. All notices and other communications hereunder shall be in
writing and deemed to have been given when hand delivered, in person or by a
recognized courier or delivery service, or when mailed by registered or
certified mail, return receipt requested, as follows (provided that notice of
change of address shall be deemed given only when received):
If to K-Tron, to:
K-Tron International, Inc.
Routes 55 and 553
Pitman, NJ 08071
Attention: Chief Executive Officer
If to the Employee, to:
Lukas Guenthardt
129 Dam View Drive
Media, PA 19063
or to such other name or address as any designated recipient shall specify by
notice to the other designated recipient in the manner specified in this
Section 13. Any communication delivered in another manner shall be deemed given
when actually received by the intended recipient.
     14. Governing Law. This Agreement shall be governed by and interpreted
under the laws of the State of New Jersey, without giving effect to any conflict
of laws provisions.
     15. Contents of Agreement; Amendment and Assignment.
          15.1 This Agreement sets forth the entire understanding of the parties
with respect to the subject matter hereof, supersedes any prior employment
agreement between the parties (including without limitation, the Existing
Agreement) and shall not be changed, modified or terminated except upon written
amendment executed by a duly authorized officer of K-Tron and the Employee.
          15.2 Employee acknowledges that from time to time, K-Tron and other
members of the K-Tron Group may establish, maintain and distribute employee
manuals or handbooks or personnel policy manuals, and officers or other
representatives of K-Tron or other members of the K-Tron Group may make written
or oral statements relating to personnel policies

10



--------------------------------------------------------------------------------



 



and procedures. Such manuals, handbooks and statements are intended only for
general guidance. No policies, procedures or statements of any nature by or on
behalf of any member of the K-Tron Group (whether written or oral, and whether
or not contained in any employee manual or handbook or personnel policy manual),
and no acts or practices of any nature, shall be construed to modify this
Agreement.
          15.3 All of the provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, personal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of the Employee hereunder
are of a personal nature and shall not be assignable or delegable in whole or in
part by the Employee. K-Tron shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of K-Tron, by agreement in
form and substance satisfactory to the Employee, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that K-Tron
would be required to perform if no such succession had taken place.
     16. Severability. If any provision of this Agreement or the application
thereof to anyone or any circumstance is held invalid or unenforceable in any
jurisdiction, the remainder of this Agreement, and the application of such
provision to such person or entity or such circumstance in any other
jurisdiction or to other persons, entities or circumstances in any jurisdiction,
shall not be affected thereby, and to this end the provisions of this Agreement
are severable.
     17. Remedies Cumulative; No Waiver. Except as expressly stated herein, no
remedy conferred upon any party by this Agreement is intended to be exclusive of
any other remedy, and each and every such remedy shall be cumulative and in
addition to any other remedy given hereunder or now or hereafter existing at law
or in equity. No delay or omission by any party in exercising any right, remedy
or power hereunder or existing at law or in equity shall be construed as a
waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its or his sole discretion.
     18. Beneficiaries/References. The Employee shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following the Employee’s death by giving K-Tron written notice
thereof. In the event of the Employee’s death or a judicial determination of the
Employee’s incompetence, reference in this Agreement to the Employee shall be
deemed, where appropriate, to refer to the Employee’s beneficiary, estate or
other legal representative.
     19. Miscellaneous. The masculine pronoun whenever used shall include the
feminine and the singular shall be construed as the plural, where applicable.
All section headings are for convenience only. This Agreement may be executed in
several counterparts, each of which shall be an original. It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts.

11



--------------------------------------------------------------------------------



 



     20. Section 409A.
          20.1 Section 409A Compliance. This Agreement is intended to comply
with the requirements of the “short-term deferral” exemption from section 409A
of the Code or another exemption and shall in all respects be administered in
accordance with section 409A or an exemption. Notwithstanding anything in this
Agreement to the contrary, all payments upon termination of employment under
this Agreement may only be made upon a “separation from service” as determined
under section 409A. Each payment under this Agreement shall be treated as a
separate payment for purposes of section 409A. In no event may the Employee,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. All reimbursements and in-kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
section 409A of the Code.
          20.2 Payment Delay. Notwithstanding anything in this Agreement to the
contrary, if required by section 409A of the Code and if the Employee is a
“specified employee” of a publicly-traded corporation as determined under
section 409A at the time of the Employee’s separation from service, any payments
under this Agreement that are required to be postponed pursuant to section 409A
shall be postponed for a period of six months after the Employee’s separation
from service with K-Tron or a member of the K-Tron Group (or a successor
thereto), as required by section 409A. The accumulated postponed amount, with
interest as described below, shall be paid in a lump sum payment within 10 days
after the end of the six-month period. If the Employee dies during the
postponement period prior to the payment of the postponed amount, the amounts
withheld on account of section 409A, with interest, shall be paid to the
personal representative of the Employee’s estate within 60 days after the date
of his death. If amounts are postponed on account of section 409A, the postponed
amounts will be credited with interest for the postponement period at the
annualized rate of 6%.
     IN WITNESS WHEREOF, K-Tron and the Employee have executed this Agreement as
of the date first above written.

                  [Corporate Seal]
Attest:       K-TRON INTERNATIONAL, INC.    
 
               
/s/ Mary E. Vaccara
 
Mary E. Vaccara
      By:   /s/ Edward B. Cloues, II
 
Edward B. Cloues, II    
As its Secretary
          As its Chairman and Chief Executive Officer    
 
                        EMPLOYEE    
 
                /s/ Ronald R. Remick       /s/ Lukas Guenthardt                
  Witness       Lukas Guenthardt    

12